Laughlin, J. (dissenting):
The sole ground upon which the liquor tax certificate was annulled was that, at the time of filing his petition and obtaining the liquor tax certificate, appellant did not have the requisite consents of the owners of buildings occupied exclusively as dwellings situate within 200 feet of the premises in which the liquor traffic was to be carried on.
The undisputed evidence on the hearing before the county judge showed that the application for the liquor tax certificate was duly verified by appellant on the 13th day of July, 1900, and that *451prior thereto he had obtained in due form the necessary consents, which he then had in his possession, of the owners of adjacent builds ings required by the statute. Subsequently, and on J uly twenty-first, one of such consenting property owners^ who owned two such buildings within the prescribed territory, filed with the county treasurer and delivered to appellant a notice, directed to them atid signed and acknowledged by her, reciting that “ after mature deliberation and consideration it appears to me that the licensing of said party to sell and retail liquors at that place is not to be desired, and would be a decided injury to the property and property owners in the locality; 55 and further stated that she thereby revoked, canceled and annulled her consent theretofore given, and thereby gave notice . to whom it might concern that she objected to and opposed the granting and issuing of such license. The consent of this property owner was essential under the statute. Between the thirteenth and twenty-first days of July, relying upon said consents, appellant, who was the owner of the premises and the building in which he contemplated carrying on the liquor traffic, proceeded to remodel the building and furnish the same for saloon purposes at an expense of more than $300. He originally intended to open the saloon on the first day of August, as is shown by the recitals in the consents and in the application. Hpon being served with this revocation of consent he consulted an attorney and wrote to the Attorney-General for advice in the premises. The Attorney-General referred the matter to the Commissioner of Excise, who, by a written communication, advised appellant that it was the opinion of the excise department that “ consents once executed are not revokable, except in case of fraud or mistake, and such fraud or mistake must be judicially established, and the consents thereby secured must be cancelled and annulled by the court before being treated otherwise than as valid by officials charged with the duty of issuing certificate; ” and that the county treasurer had no authority to recognize the notice of intent to revoke the consent previously given. The county treasurer, upon application, received similar advice from the excise department. It appears that thereafter, and acting in entire good faith, appellant presented the application and consents to the county treasurer and obtained the liquor tax certificate in question. If, under the circumstances, the consenting property owner could thus legally revoke her *452consent, then the order appealed from is valid, otherwise it is erroneous and must he revoked. It is conceded that if appellant had filed the consents and application on the thirteenth day of July or prior to the twenty-first day of, July, the attempted revocation would have been a nullity, but it is contended that until such filing the consenting property owner may revoke his .consent at will, and that he cannot be deprived of this right by any expenditure of money or contract made in reliance thereon by the applicant for the liquor tax certificate.
Subdivision 8 of section 17 of the Liquor Tax Law (Laws of .1896, chap. 112, as amd. by Laws of 1897, chap. 312), being the provision relating to such consents, provides as follows: “ When the nearest entrance to the premises described in said statement as those in which traffic in liquor is to be carried on is within two hundred feet, measured in a straight line, of the nearest entrance to a building or buildings occupied exclusively for a dwelling, there shall also be so filed simultaneously with said statement a consent in writing that such traffic in liquors be so carried on in said premises during, a term therein stated, executed by the owner or owners, or by the duly authorized agent or agents of such owner or owners of at least ^two-thirds of the total number of 'such buildings within two hundred ■ feet so occupied' as dwellings, and acknowledged as are deeds entitled to be recorded, except that such consent shall not be required in cases where such traffic in liquor was actually lawfully carried on in. said premises so described in said statement on the twenty-third day of March, eighteen hundred and ninety-six, nor shall such consent be required for any place described in said statement which was occupied as 'a hotel on said last-mentioned date, notwithstanding such traffic in liquors was not then carried on thereat. Whenever the consent required by this section shall have been obtained and filed as herein provided, unless the same be given for a limited term, no further or other consent for trafficking in liquor on such premises shall be required so long as such premises shall be continuously occupied for such traffic.”
Section 19 of the Liquor Tax Law originally vested in the county treasurer discretion to-inquire into the facts in the application and to refuse to issue the certificate if he found that they did not warrant the issuing thereof. But the section was subsequently amended *453(Laws of 1897, chap. 312) so that the county treasurer now has no discretion and must issue the certificate if the application in form and in its recitals shows a compliance with the statute. (People ex rel. Anderson v. Hoag, 11 App. Div. 74; People ex rel. Belden Club v. Hilliard, 28 id. 140.) It thus appears that these consents inure to the benefit of the owner of the premises in which it is intended to carry on the liquor trafile, and that he is entitled as a matter of right to a liquor tax certificate upon the production and filing thereof together with an application in due form with the county treasurer. The statute requires the applicant for a liquor tax certificate to conform to all of the provisions of law entitling him to a certificate at the time of filing his application, and requires that the county treasurer “shall at once prepare and issue” the liquor tax certificate. (Liquor Tax Law, §§ 17-19.)
Where a property owner contemplates using his premises for the liquor traffic, the first thing that it is essential for him to know is whether the owners of neighboring property who have a voice in the matter will give the necessary consents. It would be hazardous for the applicant to incur a large expense in erecting a building for saloon or hotel purposes, or in fitting up his premises for saloon or hotel purposes in advance of obtaining such consents, and it would be unjust to him to he obliged to take out and pay for the liquor tax certificate long before he would be ready to utilize his premises for the liquor traffic. If a hotel license be desired the building must be ready for the reception of guests before filing the consents or obtaining a certificate. (§ 17, subd. 9 ; § 31.) The statute should be So construed as to give the appellant a reasonable time, after obtaining and before filing the consents, to construct buildings or to make changes and alterations in his premises preparatory to commencing business and without incurring the risk of having the consents revoked in the meantime. The effect of a transfer of title by one who has given such consent before the same is tiled need not now be considered. The property rights of the owners of adjacent premises are not invaded by the opening of a saloon in the neighborhood. The owners of neighboring property have only such voice in tne matter as the Legislature has seen fit, to confer upon them. Their rights, therefore, are conferred, defined and limited by the statute. The Legislature was not obliged, to require that any consents of property *454owners be obtained as a prerequisite for a liquor tax • certificate. As to premises used for liquor traffic at the time of the enactment of the Liquor Tax Law, it was expressly provided that no consents of- property owners should be necessary, and the Court of Appeals has recently decided that the right of such owner to continue the liquor traffic on such premises may only be lost by some act on his part indicating an intent to discontinue the liquor traffic. (Liquor Tax Law, § 17, subds. 6, 8; § 24, subd. 2 ; Matter of Hawhins, 165 N. Y. 188, 192.) The purpose of this exemption in favor of premises on,which the liquor traffic was at that time conducted, was to protect such property owners as to the money expended in fitting the premises for such traffic. (People ex rel. Cairns v. Murray, 148 N. Y. 171, 175.) The same reason exists for protecting a property owner Who, after obtaining the statutory consents, has expended money in good faith in preparing to conduct the liquor traffic upon his premises. - It has been held that a liquor tax certificate constitutes _a species of property, irrevocable, except in the manner and for the-causes prescribed by the statute, transferable by the holder thereof who is entitled to the same protection in its security and enjoyment as the owner of other personal property. (Matter of Lyman, 160 N. Y. 96 ; Niles v. Mathusa, 162 id. 548; Matter of Lymam, 163 id. 536; Matter of Kessler, 163 id. 205.) The only grounds of revocation are (1) material false statements in the application ; (2) that the applicant was not entitled to receive a liquor tax certificate, or (3) is not entitled to hold the same on account of some violation of the law or other causé. (Liquor Tax Law, as amd. by Laws of 1900, chap. 367, § 28, subd. 2.) Here there were no false statements in the application. (Matter of Lyman, 163 N. Y. 536.) It was not shown or contended that appellant, after receiving the certificate,' violated any law which would justify its forfeiture. Inasmuch as appellant complied with every requirement of the statute, and no. provision was made therein for revoking consents, and the county treasurer had no discretion with reference to issuing the liquor tax certificate, it would also seem, at least upon a literal reading of the statute, that he was entitled to receive the certificate at the time it was issued to him. But even if such consents of property owners before being acted upon or filed: are revocable at will and without-proof of fraud or mistake, which need not now be decided, yet *455when, as here, the applicant has expended large sums of money in good faith relying upon such consents, they may not be revoked at pleasure without other cause than that the signer has undergone ■a change of mind on the subject. No provision is made in the Liquor Tax Law for notice to the signers of such consents of the filing thereof with the county treasurer or for a hearing thereon. The privilege of consenting or refusing to consent is personal to the property owner. When, therefore, such consent has been acted upon by the person for whose benefit it was intended, there is no impropriety in holding that it may not be revoked to his prejudice. The consent was unlimited as to the time the liquor traffic was to be carried on, and by the terms of the statute (Liquor Tax Law, :§ 17, subd. 8) it is not revocable, at least not after having been acted upon, so long as the premises shall be continuously occupied for .such traffic. Prior to the attempted revocation of the consents in question appellant had acquired a vested right to apply for and ■obtain a liquor tax certificate, and he having also made contracts and expended money relying upon such consents and upon his right to a liquor tax certificate, the property owner is estopped from revoking her consent. (Matter of Washington Street, 38 N. Y. St. Repr. 346 ; Orcutt v. Reingardt, 46 N. J. L. 337; Sutherland v. McKinney, 146 Ind. 611; State v. Gerhardt, 145 id. 439; City of Buffalo v. Chadeayne, 134 N. Y. 163 ; Hudson Telephone Co. v. Jersey City, 49 N. J. L. 303; Western Union Tel. Co. v. Bullard, 67 Vt. 272; Cumberland Valley R. R. Co. v. McLanahan, 59 Penn. St. 23; Wilson v. Chalfant, 15 Ohio, 248; Hodgson v. Jeffries, 52 Ind. 334; House v. Montgomery, 19 Mo. App. 170.)
I think that the purpose of this provision of the statute and the proceedings required thereunder distinguish this case from the town bonding cases where the consenting and non-consenting property owners were directly affected financially and where it was not contemplated that any rights should become vested or that any action should be taken by interested parties until after the decision made by the assessors or county judge as to the sufficiency of the consents. In these cases a hearing was had before the assessors or county judge, and the matter was considered as a proceeding pending before those officials to determine whether the necessary percentage of the property owners favored bonding the town for the *456purpose of constructing a railroad. For these reasons it was held that each consenting or petitioning property owner had the right to withdraw his consent at any time before the application or petition was finally acted upon by the assessors or county judge; (People ex rel. Irwin v. Sawyer, 52 N. Y. 298 ; People ex rel. Yawger v. Allen, Id. 538 ; Town of Springport v. Teutonia Savings Bank, 84 id. 403 ; Cagwin v. Town of Hancock, 84 id. 532.)
The order should be reversed, with costs to appellant, and the proceeding dismissed-, with costs to him also.
Order affirmed, with costs.